Case 1:20-cv-00323-JGK Document117 Filed 05/12/21 Page.1 of 2
Case 1:20-cv-04148-JGK Document 64 Filed 05/12/21 Page 1 of 2

 

 

 

 

 

 

 

 

 

Mintz & Gop LLP
ATTORNEYS AT Law USDS SDNY
STEVEN W. GOLD 600 Trirp AVENUE DOCUMEN Qounse:
STEVEN G, MInTz*
hun we 25TH FLOOR ELECTRONICALLY FILED
AN KATZ OREEN E. Cosa
Dery DP POA NEw York, New York 10016 D@Gi#r 5, Out, JR.
Lior G, SAGOR
Tra Lek SORKIN DATE ELED: srt -12- 12-202) 2-202)
Lon JACOBS TELEPHONE (212) 696-4848
STEVEN A. SAMIDE OF COUNSEL
FacsIMiLe -
Scorr A. KLEIN acs (212) 696-1231 Howorasce Vito J. Titans (dee)
TRRENCH W. McCormick*** wwwunintzandgoid.com ONY State Court of Appeals 1925-1998)
Fee CACHENAER 7, Harvey J. Horowitz (aec,)
OGER L. STAVIS “_— on
Le FIGNORABLE Howarp Miter
s A. Ross** hk CL phr. *t 3 Le (NY Appellate Diy. 1999-2010 fret.})

Kevin W. Goering tig —- Axor $ *
RicHARD M. BRESLOW ONDHI
RIC M, KUTNER

Kvn M.Beowy. hs Court atta “ 2, Py Marc B. ScHuesior*

ALEXANDER H. GARDNER Neat M. GOLDMAN

 

  

HEATH Lorine lew ANDREW P. NAPOLITANOt
PETER GUIRGUIS 7 brvike MAMA
ANDREW R. GOTTESMAN . *ADMITFED TO Practice ONLY BEFORE ALL
MATTHEW 8, SEMINARA 4 A Gorwry Courts In New Jersey AND ALL Paperat COURTS
Ryan W. Law er* Fh, Ee P a fe” a . In New York Ciry
ADAM K. Bropy ud | thts
Maria Eva Garcia* 2 f (ie pte *ALso ADMITTED IN NEW JERSEY
pene an i. sey” . ** ALSO ADMITTED IN FLORIDA
REW Ft. OTECKLER eee
ALEx J. Orcuy* net £ Ag fier LO OLE at oo ‘ALSO ADMITTED be Catron
CeCe M. Cote ee tha, CE
tp Maree
oe S (rf Ateo
ba ipreee May 12,2021
Mike be Ee
; : wy oo. tw bs gree

Via ECF mt De : ee

Hon. John G. Koelt! LS y

U.S. District Court, Southern District of New York A

United States Courthouse eos

500 Pear! Street, Courtroom 144A 4 Ss

New York, New York 10007 A. 2. (242) .

Re: Linda Hurley, et al. v. Peter S. Kosinski, et al, Case No. 1:20-cv-04148-
JGK (the “WFP Action”), SAM Party of New York, et al. v, Peter S.
Kosinski, et al., Case No, 1:20-cv-00323-—-JGK (the “SAM Action”),
Libertarian Party of New York, et al. v. New York State Board of
Elections, et al., Case No. 1:20-cv-05820-JGK (the “LPNY Action”)

Dear Judge Koeltl:

mira: oe a Tay * 8 ty > 3g OETA}, -£ OLo It PUT. 2.2..." 2 2 £22 2 we b.|U UR Ww... OTT... 2 .. 223

 
Case 1:20-cv-00323-JGK Document 117 Filed 05/12/21 Page 2 of 2
Case 1:20-cv-04148-JGK Document 64 Filed 05/12/21 Page 2 of 2

Munrz & Gotp LLP

ATTORNEYS AT LAW

Hon. John G. Koeltl
May 12, 2021
Page 2

62), which provided an extension of filing deadlines in all three actions, was granted by Your
Honor on April 29, 2021 (ECF No. 63). The first request was necessitated by the hospitalization
of Mr. Goering. This second request is necessitated by the death of Mr. Goering and to provide
time for WFP to consider alternative counsel.

Our firm has conferred with Defendants’ counsel, who has graciously consented to a
ninety-day stay of the WFP Action. The remaining parties have agreed to stay of briefing on
Defendants’ summary judgment motion and request a status conference at the Court’s convenience
in two weeks so the parties can confer and coordinate a proposal on next steps.

We are deeply saddened by Mr. Goering’s passing and appreciate the Court’s courtesies in

this regard.

Respectfully submitted,

/s/ Peter Guirguis
Peter Guirguis (PG-2168)

ce: All counsel (via ECF)

 
